t c memo united_states tax_court r v j cezar corporation petitioner v commissioner of internal revenue respondent restituto t and virgencita p cezar petitioners v commissioner of internal revenue respondent docket nos filed date marc paul jacobs for petitioners steven m roth for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined a dollar_figure deficiency in restituto t and virgencita p cezar’s petitioners individual federal_income_tax as well as a dollar_figure deficiency in the federal_income_tax of petitioners’ wholly owned corporation r v j cezar corporation the corporation for respondent also determined petitioners and the corporation were liable for accuracy-related_penalties of dollar_figure and dollar_figure respectively after concessions we must decide five issues first we must decide whether the corporation’s distribution of improvements on a corporate-owned lot to petitioners is taxable as a constructive_dividend to petitioners we find that it is the second issue is whether the corporation recognized income by distributing the improvements to petitioners the corporation’s sole shareholders we hold that the corporation recognized the income we also must decide whether petitioners as well as the corporation are liable for the accuracy-related_penalty for we hold that they each are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners resided in santa barbara california at the time they filed the petition the corporation’s headquarters was in santa barbara california at the time it filed the petition i background on petitioners and the corporation mr cezar was trained and worked as an engineer in the phillippines and american samoa before moving to the united_states he moved his family to the united_states so his disabled son could enroll in special education classes mr cezar obtained a contractor’s license after moving to california in he purchased a construction corporation from a contractor who was leaving the industry and began operating the corporation under the name r v j cezar corporation in the corporation built spec house sec_1 that it sold to the public the corporation paid the construction costs with construction loans in the corporation’s name the corporation owned each spec house it built and reported any sales of the houses on the corporate_income_tax returns petitioners were sole shareholders in the corporation during they paid dollar_figure for their stock mr cezar a general contractor was the sole employee of the corporation and he received wages from the corporation in ii the farrell drive property the corporation purchased a lot pincite farrell drive the lot in the corporation financed part of the dollar_figure purchase_price for the lot with a mortgage the corporation obtained a permit to begin construction of a big_number square foot spec home on the lot in mr cezar prepared the blueprints and oversaw the construction the spec home pincite farrell drive is approximately twice the size of the 1a spec house is a house constructed by a builder to the builder's specifications with the intention of selling it at a profit upon completion corporation’s other spec homes and includes upgrades such as granite countertops central vacuum and carpeted bedrooms the backyard has a jacuzzi tub surround sound and tile walkways the corporation is listed as the sole owner of the spec home on the blueprints the permit and the notice of completion nothing on the blueprints the permit or the completion notice indicates that the improvements were constructed through a joint_venture between petitioners and the corporation or that the corporation permitted petitioners to construct the home on the corporate-owned lot at no time did the corporation or petitioners ever notify the santa barbara county assessor’s office assessor’s office that petitioners rather than the corporation owned the improvements the assessor’s office did not assign the improvements a separate parcel number from the lot the assessor’s office sent one tax bill for the lot and the improvements rather than two separate unsecured bills to the corporation as the record_owner the corporation did not object that it had been billed for improvements that it did not own nor that the lot and the improvements were separately owned the corporation submitted construction cost estimates to the assessor’s office but did not maintain any receipts or invoices to substantiate the costs the parties agree that construction costs were dollar_figure petitioners did not produce any records or otherwise demonstrate that they paid any of the construction costs some construction materials were purchased with credit cards issued in both mr cezar’s name and the name of the corporation petitioners failed to provide any documentation as to who paid the credit card bills petitioners were only able to produce credit card statements for a year after construction was completed petitioners were unable to document most of the labor costs of constructing the home petitioners did not include any sweat equity from the corporation in income for any construction labor they may have done themselves or with the help of their sons nor did they provide testimony from their sons mr cezar hired some laborers for the construction but many of the laborers were paid in cash and no records exist mr cezar did not maintain any record of whom he hired what they did how much he paid them or whether he paid them with his own funds in addition many of the labor costs mr cezar documented were incurred after the construction was completed construction of the improvements was completed in date the corporation offered both the lot and the improvements for sale during the summer of but did not receive any purchase offers there was no transfer of interest between petitioners and the corporation until the corporation transferred the lot and improvements to petitioners by quitclaim_deed four months later petitioners assumed the outstanding mortgage of dollar_figure the lot and the improvements had a total fair_market_value of dollar_figure at the time of transfer the corporation filed a transfer of ownership report with the assessor’s office the ownership report did not indicate that the property interest transferred to petitioners was a partial interest petitioners did not report the receipt of the lot or the improvements on their return for nor did the corporation report the distribution of the lot and the improvements on the corporate return for iii the deficiency notices for respondent examined petitioners’ individual return and the corporation’s corporate return for mr cezar stated repeatedly during the audit that the improvements and the lot were corporate assets respondent issued a deficiency_notice to petitioners determining that the distribution of the lot and the improvements was a constructive_dividend from the corporation respondent determined petitioners received a qualified_dividend up to the amount of earnings_and_profits of the corporation respondent also determined that petitioners received the remainder of the distribution less their dollar_figure initial capital_contribution as long-term_capital_gain respondent also determined petitioner sec_2the deficiency notices issued to petitioners and the corporation determined other issues now conceded were liable for the accuracy-related_penalty petitioners timely filed a petition respondent also issued a deficiency_notice to the corporation determining an increase in gross_income due to the distribution of the lot and the improvements to petitioners respondent also determined the corporation was liable for the accuracy-related_penalty the corporation timely filed a petition opinion we must now determine whether the corporation’s distribution of improvements on a corporate-owned lot is taxable to petitioners as a constructive_dividend petitioners concede they received the lot as a constructive_dividend but argue that they did not receive the improvements as a constructive_dividend because they owned the improvements we must also determine the tax consequences to the corporation in a closely held situation as here where neither petitioners nor the corporation kept adequate_records we must also decide whether petitioners and the corporation are each liable for the accuracy-related_penalty for failing to maintain adequate_records and failing to properly report the distribution we address each of these issues in turn 3ownership of the improvements is not necessarily acquired by paying for the materials or even providing the labor i the constructive_dividend to petitioners from the corporation we begin with the general rules for taxability of dividends a dividend is a distribution_of_property from a corporation to its shareholders out of the corporation’s earnings_and_profits sec_316 the amount of the distribution equals the fair_market_value of the distributed property on the date of distribution sec_301 schrott v commissioner tcmemo_1989_346 any portion of a distribution that is a dividend is taxable to the recipient as ordinary_income sec_61 sec_301 sec_316 the amount of the distribution that exceeds earnings_and_profits and is therefore not a dividend is taxable capital_gain to the recipient see sec_301 dividends may be formally declared or they may be constructive and the corporation’s intent is not determinative see roy v commissioner tcmemo_1997_562 affd without published opinion 182_f3d_927 9th cir noble v commissioner tcmemo_1965_84 affd 368_f2d_439 9th cir a constructive_dividend arises when a corporation confers a benefit on a shareholder by distributing available earnings_and_profits without expectation of repayment noble v commissioner supra the classification of a distribution as a constructive_dividend is a question of fact loftin woodard inc v united 4all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated states 577_f2d_1206 5th cir there is a greater potential for a constructive_dividend with closely held corporations where dealings between shareholders and the corporation are commonly characterized by informality zhadanov v commissioner tcmemo_2002_104 petitioners bear the burden of proving that respondent’s determination of a constructive_dividend is erroneous see rule a petitioners concede that they received the lot as a constructive_dividend from the corporation they argue however that the improvements were not a constructive_dividend because they owned the improvements by having paid for the construction materials and having done all the work to construct the improvements we are not persuaded that petitioners owned the improvements they conceded that the corporation owned the lot on which the improvements were built as respondent points out it is axiomatic that improvements are built on land that one owns or else there would be an agreement identifying the rights and responsibilities of the parties we agree petitioners failed to provide any authority to support the argument that the lot and the improvements were separately owned they have not shown that there was an agreement between them and the corporation that would have allowed them to construct a home on the corporation’s property their ownership argument also is directly contradicted by mr cezar’s statements during the audit that the lot and the improvements were both corporate assets moreover petitioners did not present any credible_evidence to support their claim that they owned the improvements by paying the construction costs and personally completing the labor the only evidence petitioners presented of having completed the construction labor was mr cezar’s self-serving testimony which we are not required to accept and which we do not in fact find credible see 99_tc_202 neither petitioners nor the corporation kept adequate_records the store account and the credit card statements they did provide do not establish that petitioners were separate from the corporation the statements were for credit cards and accounts jointly held by mr cezar and the corporation and petitioners did not produce any cancelled checks or receipts to establish who paid the bills the only records petitioners produced to establish that they paid the construction costs were insufficient moreover the statements were for periods after the improvements were built furthermore the record reflects that the corporation was the sole owner of the lot as well as the improvements from the start of construction until the distribution to petitioners the corporation is listed as the sole record_owner of the lot and the improvements on the blueprints the permit and the notice of completion the corporation received property_tax bills for both the lot and the improvements and did not protest that it had been billed for improvements that it did not own we also find it compelling that the corporation which is in the business of building and selling homes offered the lot and the improvements for sale without obtaining any transfer of interest from petitioners no prospective buyer would buy only the improvements and not the lot or vice versa equally compelling we note that no other spec home that the corporation sold before or since was owned by petitioners individually rather all the homes and lots were owned and offered for sale by the corporation accordingly we find that petitioners have not established that they owned the improvements we therefore sustain respondent’s determination that petitioners must include the distribution of the lot and the improvements in gross_income as a constructive_dividend from the corporation ii the corporation’s recognition of income we now turn to the tax consequences to the corporation of the constructive_dividend we begin by noting that it is a fundamental tax principle that the commissioner’s determination sec_5the parties have stipulated that the total fair_market_value of the lot and the improvements at the time of distribution was dollar_figure we therefore find that the value of the distribution was dollar_figure not the larger amount determined in the deficiency_notice are generally presumed correct and taxpayers bear the burden of proving that these determinations are erroneous rule a 503_us_79 290_us_111 where a corporation distributes appreciated_property to a shareholder the corporation recognizes gain as if the property were sold to the shareholder at its fair_market_value see sec_311 gain is recognized to the extent that the property’s fair_market_value exceeds the corporation’s adjusted_basis see id the parties agree that the constructive_dividend to petitioners caused the corporation to recognize taxable_income to the extent the fair_market_value of the lot and the improvements exceeded the corporation’s adjusted_basis the parties also agree that the amount is taxable to the corporation as gross_income the corporation has not established its adjusted bases in the lot and the improvements as anything other than what the parties conceded we find therefore that the corporation recognized additional income iii petitioners’ liability for the accuracy-related_penalty we next consider petitioners’ liability for the accuracy- related penalty under sec_6662 and b taxpayers are liable for an accuracy-related_penalty for any portion of an underpayment of income_tax attributable to negligence or disregard of rules and regulations unless they establish that there was reasonable_cause for the underpayment and that they acted in good_faith sec_6662 and b c negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the code and includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioners did not keep any books_and_records to substantiate their claim that they owned the improvements and properly reported the distribution of the lot and the improvements to them moreover petitioners failed to present any defense against the accuracy-related_penalty petitioners admit that they did not seek professional tax_advice nor consider the tax ramifications of receiving the lot and the improvements as a distribution from the corporation accordingly we sustain respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for iv the corporation’s liability for the accuracy-related_penalty we now turn to the corporation’s liability for the accuracy- related penalty respondent determined that the corporation is liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 for there is a substantial_understatement of a corporation’s income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the corporation reported tax due of dollar_figure respondent determined the corporation had a dollar_figure understatement from failing to report an additional dollar_figure in gross_receipts respondent has therefore met his burden of production with respect to the corporation’s substantial_understatement_of_income_tax in addition the corporation failed to present any defense against the accuracy-related_penalty accordingly we sustain respondent’s determination that the corporation is liable for the sec_6662 accuracy-related_penalty we have considered petitioners’ other arguments and conclude they are irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decisions will be entered under rule
